On Petition for Rehearing.
West, J.
Upon application for a rehearing attention is called to Section 17, Chatper 7676, Special Acts of 1917, Laws of Florida, which was designed, among other things, to validate and confirm assessments or reassessments for public improvements theretofore made by the city of Ocala. This section is in the following language: ‘ ‘ That all ordinances, resolutions, contracts, outstanding bonds, appropriations and all other acts of the city of Ocala, or the officers thereof, heretofore done, passed, made or performed, be, and the same are, hereby ratified, validated and confirmed; and all assessments of said city for the purpose of taxation, and all assessments or re-assessments for street or sidewalk improvements heretofore made by said city, be, and the *360same are, hereby validated, ratified and confirmed. ’ ’ That the validation and ratification of an assessment or re-assessment upon abutting property by a municipality for public improvements .such as that here involved, which has been found unenforceable because of some irregularity or defect in procedure, is within the power of the Legislature, is Avell .established in this jurisdiction. Smith v. Longe, 20 Fla. 697; City of Jacksonville v. Basnett, 20 Fla. 525; Parker v. City of Jacksonville, 37 Fla. 342, 20 South. Rep. 538; Middleton v. City of St. Augustine, 42 Fla. 287, 29 South. Rep. 421, 89 Am. St. Rep. 227; Potter v. Lainhart, 44 Fla. 647, 33 South. Rep. 251; Givens v. County of Hillsborough, 46 Fla. 502, 35 South. Rep. 88; City of Orlando v. Giles, 51 Fla. 422, 40 South. Rep. 834; Cranor v. Com’rs Volusia County, 54 Fla. 526, 45 South. Rep. 455; Charlotte Harbor & Northern Ry. Co. v. Welles, 78 Fla. 227, 82 South. Rep. 770, Board of Com’rs v. Forbes Pioneer Boat Line, 80 Fla. 252, 86 South. Rep. 199; Schultz v. State ex rel. Swearingon, 80 Fla. 564, 86 South. Rep. 428.
Accordingly, a rehearing is granted on the question of the effect of this statute upon the re-assessment complained of, and the question being considered, it appearing that the statute quoted cured the defects pointed out in the opinion, .upon which point the decree was reversed, in view of this curative act the decree appealed from is affirmed.
Affirmed.
Broavne, C. J., and Taylor, Whitfield and Ellis, J. J., concur.